DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2 and SEQ ID NO: 24 in the reply filed on 11/172021 is acknowledged.
In the instant application, Examiner searched for SEQ	 ID NO: 24 and found this specific sequence free of prior art. Therefore, Examiner expanded the search for prior art search of other sequences of claim 14. Upon further search consideration, Examiner searched for formula (I) of claim 1. Formula (I) is found to free of prior art.
Because the product claims are free of prior art, the restriction requirement amongst groups 1-3 as set forth in the Office action mailed on 9/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Application, Amendments, And/Or Claims
Claims 1-18, 20, 26 and 28-29 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 6/4/2020 and 2/19/2021 have been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 20, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of administering a composition of claim 1 or 14 to a subject in need of weight reduction, does not reasonably provide enablement for treating or preventing any disorder or disease any subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence 
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of preventing or treating any disease or disorder in any subject comprising administering a composition comprising an effective amount of a compound of claim1.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing or treating any disease or disorder in any subject comprising administering a compound having an amino acid sequence of formula (I), the specification does not disclose sufficient guidance or objective evidence that such peptides, analog or derivatives would predictably prevent or even treat any disease or disorder in any subject. Perfetti et al. (Eur. J. Endocr. 143, 717-725, 2000) teach that the glucagon-like polypeptide-1 (GLP-1) is a 30 amino acid derivative of proglucagon (PG) hormone. Mammalian PG is 160 amino acid residues in length and gives rise to glucagon, GLP-1 (aa 78-107), GLP-1 and other peptides (IP-1 and IP-2) of unknown biological activity (page 717). Perfetti et al. teach that the amino acid sequence of GLP-1 is 100% homologous in all mammalian species and highly homologous in many lower vertebrates. The L-cells of large intestine (the ileum, colon and rectum) produce GLP-1 which is cleaved to form the biologically active GLP-1 (7-37), which is then C-terminally truncated and amidated to form the GLP-1 (7-36) amide. Gutniak et al. (New England J. Med. 30 326:1316-1322, 1992) GLP-1 (7-36) teach that the administration of GLP-1 amide exerts a pronounced antidiabetogenic effect in insulin-dependent diabetics by stimulating insulin sensitivity and by enhancing glucose-induced insulin release at physiological concentrations. They teach that the administration of GLP-1 to non-insulin dependent diabetics stimulates insulin release and lowers glucagon secretion (page 1320, right column). Jensen (US Pat. No. 9,764,003) teach that GLP-1 analogs reduce HbA1c and body weight (Col. 2, lines 45+). The art does not treat that the administration of GLP-1 or an analog thereof can prevent hyperglycemia, diabetes or body weight gain forever. Therefore, it is unpredictable and would require a large amount of experimentation to prevent or treat any disease or disorder in subject comprising administering a composition comprising an effective amount of a compound of claim1.
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification of pages 43-47 disclose administering GLP-1 or analog thereof (compounds 1-27) in an animal model Wistar rats are able reduce food intake and as well as body weight when said rats are administered with an effective amount of compounds of Formula (I) over a period of 11 days. The specification does not teach administering such compounds can prevent or treat any disease or disorder in any subject comprising administering any compound of Formula (I). The art or the specification is devoid of any example where the administration of a compound of formula (I) can prevent or treat any disease or disorder in any subject.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent or treat any disease or disorder 
Conclusion
Claims 1-15, 17, 18 and 29 are allowable.
Claims 16, 20, 26 and 28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646